Citation Nr: 1017149	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-05 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension 
(claimed as elevated blood pressure readings).

2.  Entitlement to service connection for a skin disability 
(claimed as splotches on chest and back).

3.  Entitlement to a rating in excess of 10 percent for left 
knee sprain.

4.  Entitlement to a rating in excess of 10 percent for right 
foot sprain.

5.  Entitlement to a rating in excess of 10 percent for tinea 
pedis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1997 to December 2002.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision by the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2010, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  

The October 2004 rating decision denied service connection 
for asthma (claimed as lungs-due to asbestos).  The Veteran 
submitted a timely notice of disagreement; and a November 
2005 statement of the case continued the denial of such 
issue.  The Veteran did not file a timely substantive appeal 
in this matter, and his appeal in the matter lapsed.  
Consequently, the Board does not currently have jurisdiction 
in the issue.  At the videoconference hearing, the Veteran 
requested that this matter be referred to the RO for further 
consideration.  Notably at the time of the October 2004 
rating decision the Veteran's service treatment records 
(STRs) were not associated with the claims file (and not 
considered).  The STRs were associated with the claims file 
in February 2010, and show treatment for asthma in service.  
Accordingly, this matter must be readjudicated de novo (see 
38 C.F.R. § 3.156(c)); it is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for a skin 
disability (splotches on chest and back) is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any action on 
his part is required.


FINDINGS OF FACT

During the April 2010 videoconference hearing, the Veteran 
stated that he wished to withdraw his appeal in the matters 
of service connection for hypertension and entitlement to 
ratings in excess of 10 percent for left knee sprain, right 
foot sprain; and tinea pedis.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeals seeking service 
connection for hypertension and ratings in excess of 10 
percent, each, for left knee sprain, right foot sprain, and 
tinea pedis, the Board does not have jurisdiction to consider 
such matters.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the Veteran's expressed intent to withdraw the appeals 
seeking service connection for hypertension and ratings in 
excess of 10 percent for left knee sprain; right foot sprain, 
and tinea pedis, there is no reason to belabor the impact of 
the Veterans Claims Assistance Act of 2000 in these matters.

During the April 2010 videoconference hearing, the Veteran 
stated he wished to withdraw his appeals seeking service 
connection for hypertension and ratings in excess of 10 
percent for left knee sprain, right foot sprain, and tinea 
pedis.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under 38 U.S.C.A. § 511 is subject to a 
decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.202, the Board may dismiss any appeal which 
fails to allege error of fact or law in the matter before the 
Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw 
an appeal at any time prior to the issuance of a final Board 
decision on the matter.

The Veteran has withdrawn his appeals in the matters of 
service connection for hypertension and for ratings in excess 
of 10 percent, each, for left knee sprain, right foot sprain, 
and tinea pedis.  Accordingly, there remains no allegation of 
error of fact or law in these matters before the Board.  
Hence, the Board does not have jurisdiction to consider 
appeals in these matters, and the appeals in these matters 
must be dismissed. 


ORDER

As the Board has no jurisdiction in such matters, the appeals 
seeking service connection for hypertension and ratings in 
excess of 10 percent, each, for left knee sprain, right foot 
sprain, and tinea pedis are dismissed without prejudice.


REMAND

As was noted above, the Veteran's STRs were not associated 
with his claims file when his matter was adjudicated in 
October 2004 (and were received only very recently, in 
February 2010).  They reveal complaints/treatment for chest 
skin problems during service.  The Veteran has testified that 
he currently has problems with skin splotches on his chest 
and back.  Notably, he is competent to observe his own skin 
problems.  (See Layno v. Brown, 6 Vet. App. 465, 470 (1994)).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the U.S. 
Court of Appeals for Veterans Claims (Court) addressed the 
question of when a VA examination or medical opinion is 
necessary under 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or medical opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  The Court 
held that the third prong of 38 C.F.R. § 3.159(c)(4) is a 
"low threshold" standard.  

As the record shows notation of skin complaints and treatment 
in service, and evidence (the Veteran's testimony) of 
postservice skin problems, the "low threshold" standard of 
McLendon is met, and a VA examination to determine the nature 
and etiology of any current skin disorder is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by an appropriate physician 
to determine the nature and likely 
etiology of any skin disorder he may have 
on his chest and back.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran, the 
examiner should provide opinions that 
respond to the following:

(a) Does the Veteran have a chronic skin 
disorder of his back or chest?  If so 
please identify (by medical diagnosis) 
such disorder.

(b) For any (and each) skin disorder 
diagnosed, please indicate whether such is 
at least as likely as not (50% or better 
probability) related to the Veteran's 
service, and specifically to the skin 
complaints noted/treated therein.  The 
examiner must explain the rationale for 
all opinions.
2.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


